Case 3:17-cv-01112-JLS-NLS Document 85-3 Filed 04/15/19 PageID.1357 Page 1 of 4




                            Exhibit 2
Case 3:17-cv-01112-JLS-NLS Document 85-3 Filed 04/15/19 PageID.1358 Page 2 of 4




  Eileen R. Ridley
                                          PARTNER
                                          ERIDLEY@FOLEY.COM

                                          P 415.438.6469
                                          555 CALIFORNIA STREET
                                          SUITE 1700
                                          SAN FRANCISCO, CA 94104-1520

                                          555 SOUTH FLOWER STREET
                                          SUITE 3300
                                          LOS ANGELES, CA 90071-2411




  Eileen R. Ridley is a partner and litigation lawyer with Foley & Lardner LLP. Ms. Ridley has
  tried over 40 cases (both bench and jury matters) and arbitrated in excess of 200 cases. Her
  experience includes handling complex commercial matters for a variety of industries including
  the high-tech, oil and gas, telecommunications, construction, insurance and health care
  industries. She is the firm’s Chief Diversity Partner, a role in which she is a catalyst for and
  leader in carrying out the firm’s commitment to diversity. Ms. Ridley is formerly a member of
  the firm's national Management Committee and is vice chair of the Litigation Department. She
  is co-chair of the Privacy, Security & Information Management Practice and is former managing
  partner of the firm's San Francisco office. Ms. Ridley is a member of the Insurance &
  Reinsurance Litigation; Construction; Appellate; Intellectual Property Litigation; Business
  Litigation & Dispute Resolution; Trademark, Copyright & Advertising; Labor & Employment;
  and Privacy, Security & Information Management Practices, as well as the Insurance &
  Reinsurance Industry and Food & Beverage Industry Teams.

  Ms. Ridley’s work has involved anti-trust and class actions (including multi-district and joint
  jurisdiction actions), unfair competition, trade secret and copyright matters, product liability
  claims, environmental claims (including CERCLA and CEQA), insurance coverage litigation,
  ERISA litigation, commercial disputes, and employment issues. She also has a vast
  knowledge base in insurance coverage and litigation issues regarding a wide variety of
  insurance programs. Through Ms. Ridley’s appellate practice, she has briefed and/or
  appeared before California’s State Appellate Courts, the California Supreme Court, the 9th
  Circuit and the 7th Circuit.

  Recognition

  Ms. Ridley has been Peer Review Rated as AV® Preeminent™, the highest performance
  rating in Martindale-Hubbell's peer review rating system and in 2005 was named as one of the
  "Bay Area's Best Lawyers in Appellate Practice" by Bay Area Lawyer Magazine. She was also




                                         Exhibit 2 - Page 4
Case 3:17-cv-01112-JLS-NLS Document 85-3 Filed 04/15/19 PageID.1359 Page 3 of 4




  selected for inclusion in the Northern California Super Lawyers® lists in 2008-2016. In 2012
  and 2016, she was recognized by the Legal 500 for her work in insurance: advice to insurers.

  Education

  Ms. Ridley is a graduate of Santa Clara University Law School and is a former Emery Law
  Scholar. Ms. Ridley earned her B.A. degree from the University of Notre Dame.

  Certifications

  Ms. Ridley holds the Certified Information Privacy Professional/United States (CIPP/US) and
  the Certified Information Privacy Professionals/European (CIPP/E) credentials, a global gold
  standard and key industry benchmark accredited by the International Association of Privacy
  Professionals (IAPP).

  Admissions

  Ms. Ridley is admitted to all federal, state and appellate courts in California and Hawaii, the
  7th Circuit Court of Appeals, the United States District Court for the Northern, Southern,
  Eastern, and Western Districts of Texas, the United States District Court – Northern District of
  Ohio, the United States District Court – Western District of Oklahoma, the District of Columbia,
  and the U.S. Supreme Court.

  Presentations

       2004 Business Litigation Conference – jointly sponsored with Corporate Legal Times
       and Martindale-Hubbell – "Maximizing the Protection of Privileged Communications"
       Mealey’s, Inc. Coverage Disputes Concerning Construction Defects Conference–
       "Contractual Liability Coverage" (October 2004)
       California State Bar Convention –"Fifty Years After Brown: Examining Bias in the Legal
       Profession" (October 2004)
       The Daily Practice of Attorney-Client Privilege – Web Conference Series for Corporate
       Counsel (September 15, 2005)
       Information, Security and Privacy – The Rutter Group (November 2007)
       Privacy & Nondiscrimination in Genetic Testing – Webcast with West’s Publishing
       (August 2008)
       Data Privacy and Security Best Practices for High Tech Companies, Manufacturers and
       Franchisors – Presentation at Foley’s Drive Your Business Forward: Distribution and
       Franchise Law Update (September 2008)
       Foley NewsFeed: Foley Quarterly Food & Beverage Industry Web Conference Series
       (March 2009)

  Articles

       "Construction’s Four-Letter Word," The Recorder (April 30, 2004)
       "AB758: The Evolving Relationship Between Builder and Subcontractor," California Real
       Estate Journal (January 23, 2006)
       "Managing The Risk of Employee Blogs," Midwest In-House Magazine (February 1, 2007)
       "Unmasking the Anonymous Internet User, The Recorder (April 16, 2008)
       "Workplace Privacy and Employer Monitoring," BNA’s Privacy & Security Law Report (July




                                         Exhibit 2 - Page 5
Case 3:17-cv-01112-JLS-NLS Document 85-3 Filed 04/15/19 PageID.1360 Page 4 of 4




      2008)
      "Unresolved Questions: When Are Actual Damages Required in Stored
      Communications Act Cases?" – BNA’s Privacy & Security Law Report (April 13, 2009)

  Published Cases

      Kendall v. Visa U.S.A., Inc., et al., 518 F.3d 1042 (9th Cir. 2008)
      Reyn’s Pasta Bella, LLC, et al. v. VISA, U.S.A., Inc., et. al. 442 F.3d 741 (9th Cir., March 27,
      2006)
      Reyn’s Pasta Bella, LLC v. VISA, U.S.A., Inc., et al. 259 F. Supp.2d 992 (N.D. Ca. 2003)
      Somerset Marine, Inc. v. Forespar Products Corp., 876 F.Supp. 1114 (C.D. Ca 1994)




                                         Exhibit 2 - Page 6
